
	

113 HR 1380 IH: Access to Congressionally Mandated Reports Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1380
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Quigley (for
			 himself, Mr. Amash,
			 Mr. Cummings,
			 Mr. Cooper,
			 Ms. Norton,
			 Mr. Yarmuth,
			 Mr. Danny K. Davis of Illinois,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Speier,
			 Mr. Kind, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Public Printer to establish and maintain a
		  website accessible to the public that allows the public to obtain electronic
		  copies of all congressionally mandated reports in one place, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Congressionally Mandated
			 Reports Act.
		2.Establishment of
			 website for congressionally mandated reports
			(a)Requirement To
			 establish websiteNot later than one year after the date of the
			 enactment of this Act, the Public Printer shall establish and maintain a
			 website accessible by the public that allows the public to obtain electronic
			 copies of all congressionally mandated reports in one place. The Public Printer
			 may publish other reports on such website.
			(b)Content and
			 functionThe Public Printer shall ensure that the website
			 required under subsection (a) includes the following:
				(1)With respect to
			 each congressionally mandated report, each of the following:
					(A)A citation to the
			 statute or conference report requiring the report.
					(B)An electronic copy
			 of the report, including any transmittal letter associated with the report, in
			 an open format that is platform independent and that is available to the public
			 without restrictions, including restrictions that would impede the re-use of
			 the information in the report.
					(C)The ability to
			 retrieve a report, to the extent practicable, through searches based on each,
			 and any combination, of the following:
						(i)The
			 title of the report.
						(ii)The
			 reporting Federal agency.
						(iii)The date of
			 publication.
						(iv)Each
			 congressional committee receiving the report, if applicable.
						(v)Subject
			 tags.
						(vi)The
			 serial number, Su­per­in­ten­dent of Documents number, or other identification
			 number for the report, if applicable.
						(vii)The statute or
			 conference report requiring the report.
						(viii)Key
			 words.
						(ix)Full text
			 search.
						(x)Any
			 other relevant information specified by the Public Printer.
						(D)The time and date
			 when the report was required to be submitted, and when the report was
			 submitted, to the website.
					(E)Access to the
			 report not later than 30 calendar days after its submission to Congress.
					(F)To the extent
			 practicable, a permanent means of accessing the report electronically.
					(2)A means for bulk
			 download of all congressionally mandated reports or a selection of reports
			 retrieved using a search.
				(3)A means for the
			 head of each Federal agency to publish on the website each congressionally
			 mandated report of the agency, as required by section 3.
				(4)A list form for
			 all congressionally mandated reports that can be searched, sorted, and
			 down­loaded by—
					(A)reports submitted
			 within the required time;
					(B)reports submitted
			 after the date on which such reports were required to be submitted; and
					(C)reports not
			 submitted.
					(c)Free
			 accessThe Public Printer may not charge a fee, require
			 registration, or impose any other limitation in exchange for access to the
			 website required under subsection (a).
			(d)Upgrade
			 capabilityThe website required under subsection (a) shall be
			 enhanced and updated as necessary to carry out the purposes of this Act.
			3.Federal agency
			 responsibilities
			(a)Submission of
			 electronic copies of reportsThe head of each Federal agency shall
			 publish congressionally mandated reports of the agency on the website required
			 under section 2(a)—
				(1)in an open format
			 that is platform independent, machine readable, and available to the public
			 without restrictions (except the redaction of information described under
			 section 5), including restrictions that would impede the re-use of the
			 information in the reports; and
				(2)in accordance with
			 the guidance issued under subsection (c).
				(b)Submission of
			 additional informationThe
			 head of each Federal agency shall submit to the Public Printer the information
			 required under subparagraphs (A) through (D) of section 2(b)(1) with respect to
			 each congressionally mandated report published pursuant to subsection
			 (a).
			(c)GuidanceNot later than eight months after the date
			 of the enactment of this Act, the Director of the Office of Management and
			 Budget, in consultation with the Public Printer, shall issue guidance to
			 agencies on the implementation of this Act.
			4.Removing and altering
			 reportsA report submitted to
			 be published to the website required under section 2(a) may only be changed or
			 removed, with the exception of technical changes, by the head of the Federal
			 agency concerned with the express, written consent of the chairman of each
			 congressional committee to which the report is submitted.
		5.Relationship to
			 the Freedom of Information Act
			(a)In
			 generalNothing in this Act
			 shall be construed to require the disclosure of information or records that are
			 exempt from public disclosure under section 552 of title 5, United States Code,
			 or to impose any affirmative duty on the Public Printer to review
			 congressionally mandated reports submitted for publication to the website
			 established under section 2(a) for the purpose of identifying and redacting
			 such information or records.
			(b)Redaction of
			 reportWith respect to each
			 congressionally mandated report, the relevant head of each Federal agency shall
			 redact any information that may not be publicly released under section 552(b)
			 of title 5, United States Code, before submission for publication on the
			 website established under section 2(a), and shall—
				(1)redact only such information from the
			 report;
				(2)identify where any
			 such redaction is made in the report; and
				(3)identify the
			 exemption under which each such redaction is made.
				6.DefinitionsIn this Act:
			(1)Congressionally
			 mandated reportThe term
			 congressionally mandated report means a report that is required to
			 be submitted to either House of Congress or any committee of Congress by
			 statute or by a conference report that accompanies legislation enacted into
			 law.
			(2)Federal
			 agencyThe term Federal
			 agency has the meaning given that term under section 102 of title 40,
			 United States Code, but does not include the Government Accountability
			 Office.
			7.ImplementationExcept as provided in section 3(c), this Act
			 shall be implemented not later than one year after the date of the enactment of
			 this Act and shall apply with respect to congressionally mandated reports
			 submitted to Congress on or after the date occurring one year after such date
			 of enactment.
		
